Dear Ms. Torres:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. On behalf of the Assumption Parish Police Jury, you have asked for our opinion on an issue related to Louisiana's Public Bid Law.
The Public Bid Law, La.Rev.Stat. 38:2211, et seq., does not require advertising and bidding on public works projects valued at under $100,000. However, you indicate that the Police Jury would like to request bids on a specific project in order to receive more competitive pricing. If the Police Jury does in fact decide to advertise and accept bids, you ask whether the Police Jury would be required to select and accept the lowest responsible, responsive bidder.
It has been the opinion of this office that, notwithstanding the inapplicability of the Public Bid Law, once a public entity elects to utilize a public bid process for public works valued at under $100,000, the public entity must comply with the self-imposed competitive public bidding requirements set forth in the bid documents. See Attorney General Opinion No. 06-0051. We also note that under some circumstances, the initiation of a public bid process by a public entity, with its usual trappings and procedures, may create an expectation among bidders which could give rise to due process concerns if the bid process is then aborted. See Attorney General Opinion No. 96-434.
Accordingly, it is the opinion of this office that if the Assumption Parish Police Jury elects to advertise and accept bids for a particular public works project valued at under $100,000, then the Police Jury is bound to comply with the requirements of the bid process presented in the bid documents. Such requirements must be applied fairly and *Page 2 
reasonably in accordance with the plans and specifications as advertised, and the Police Jury is prohibited from acting arbitrarily or capriciously in the awarding of the contract.
We trust this adequately responds to your request. If you should have any questions about the response contained herein, please feel free to contact our office.
  Yours Very truly,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL
  BY: __________________________
  MICHAEL J. VALLAN
  Assistant Attorney General
  JDC/MJV/crt